Title: [To Thomas Jefferson from Francis Mallory, 30? June 1780]
From: Mallory, Francis
To: Jefferson, Thomas


  [Elizabeth City County, 30? June 1780. Va. Council Jour., ii, 264 (1 July): “The Govr. laid before the board a Letter from Colo. Mallery of Eliz City informing him of the appearance of a fleet supposed to be hostile in Chesapeake bay and hampton road. Whereupon they advise the Govr., to inform Genl. Nelson that if an actual invasion shall take place and a sufficient number of men be embodied to authorize them under the law to appoint a General Officer, they mean to ask his assistance in that Character; that in the mean time he be desired to repair to those parts threatened with invasion,” &c. This letter has not been found, nor any communication from TJ to Thomas Nelson in consequence of it. “Colo. Mallery” is no doubt Francis Mallory, lt. colo. of Elizabeth City militia, 1778, who was killed 8 Mch. 1781 in a skirmish with British raiders at Tompkins Bridge near his home (Gwathmey, Hist. Reg. of Virginians in the Revolution; VMHBVirginia Magazine of History and Biography, xiv [1907], 433–4). His letter was transmitted, as from “the county lieutenant of Elizabeth City,” to Speaker Harrison on 1 July, following.]
